Citation Nr: 0827591	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  92-07 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post traumatic disorder, to include as 
secondary to a service-connected disability.

2.  Entitlement to an initial compensable evaluation for 
seasonal allergic rhinitis.

3.  Entitlement to an increased evaluation for sinusitis with 
headaches, currently evaluated as 30 percent disabling.

4.  Entitlement to an effective date prior to August 11, 1999 
for a grant of a total disability rating based on individual 
unemployability.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from March 1961 to 
August 1964.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the No. 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) and Board remands.

The issues of entitlement to service connection for a 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD), to include as secondary to a service 
connected disability and entitlement to an earlier effective 
for a grant of a total disability rating based on individual 
unemployability (TDIU) are addressed in the remand portion of 
the decision below and are remanded to the RO via the Appeals 
Management Center, in Washington, DC.


FINDINGS OF FACT

1.  Seasonal allergic rhinitis (rhinitis) is manifested by 
normal paranasal sinuses, no nasal polyps, and no nasal 
passage obstruction.

2.  Sinusitis with headaches (sinusitis) is manifested by 
headaches and nasal congestion, but normal paranasal sinuses, 
and no purulent discharge or crusting, repeated surgeries, or 
chronic osteomyelitis.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2007).  

2.  The criteria for an increased evaluation for sinusitis 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6522-6513 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to an 
increased evaluation for sinusitis and entitlement to an 
initial compensable evaluation for rhinitis, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim for entitlement to an 
increased evaluation, a December 2004 letter satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter did not however, notify the veteran of 
the assignment of disability evaluations and effective dates.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
With respect to the claim for an increased evaluation for 
sinusitis, the error did not prejudice the veteran because it 
did not affect the essential fairness of the adjudication - 
the veteran was so notified in the May 2008 statement of the 
case (SOC) and in a subsequent May 2008 response, the veteran 
stated that he had no further evidence to submit.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(holding that although notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).  With respect to the claim for entitlement to 
an initial compensable evaluation for rhinitis, the veteran 
has also not been prejudiced.  "In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled."  Dingess/Hartman, 19 
Vet. App. at 490.  

Additionally, regarding the claim for entitlement to an 
increased evaluation for sinusitis, the December 2004 letter 
did not provide notice that there must be evidence of 
worsening of the disability and the effect on employment and 
daily life, notice of the specific requirements of the 
diagnostic code to qualify for a higher rating, notice of the 
application of diagnostic codes and disability ratings, or 
notice of the different types of competent evidence to show 
the above.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 
(2008).  But the veteran was so notified in a May 2008 
letter, which was followed by a May 2008 supplemental SOC 
that readjudicated the claim for an increased evaluation.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a notice defect may be cured by the issuance of 
a fully compliant notification letter followed by a re-
adjudication of the claim).  

Further, with respect to the veteran's claims, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders, 487 F.3d at 889.  Moreover, the veteran's service 
medical records, VA medical treatment records, VA examination 
reports, Social Security Administration (SSA) records, and 
identified private medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that any other additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply to the 
issue of an initial compensable evaluation for rhinitis, 
because that appeal is based on the assignment of an initial 
rating for a disability following an initial award of service 
connection for this disability.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Instead, evidence contemporaneous with 
the claim and the initial rating decision are most probative 
of the degree of disability existing when the initial rating 
was assigned and should be the evidence "used to decide 
whether an original rating on appeal was erroneous."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time.  
Fenderson, 12 Vet. App. at 126.  Staged ratings are, however, 
appropriate whenever the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

In July 1997, the RO granted service connection for recurrent 
sinusitis with seasonal allergic rhinitis and headaches, and 
assigned a 10 percent evaluation under 38 C.F.R. § 4.97, 
Diagnostic Code 6513, effective March 26, 1991.  The veteran 
appealed the evaluation.  In a February 1998 supplemental 
SOC, the RO assigned a 30 percent evaluation for sinusitis 
with seasonal allergic rhinitis and headaches, under 
Diagnostic Code 6522-6513, effective March 26, 1991.  In a 
June 2004 decision, the Board affirmed the continuation of 
the 30 percent evaluation.  In October 2004, the veteran 
filed a claim for an increased evaluation for sinusitis and 
for a separate evaluation for rhinitis.  In a February 2005 
rating decision, the RO continued the 30 percent evaluation 
for sinusitis with headaches and assigned a separate 
noncompensable evaluation for seasonal allergic rhinitis, 
under 38 C.F.R. § 4.97, Diagnostic Code 6522, effective 
October 18, 2004.  In March 2005, the veteran filed a notice 
of disagreement regarding the evaluations.  In a May 2005 
SOC, the RO continued the evaluations.  In June 2005, the 
veteran filed a substantive appeal.  In a May 2008 
supplemental SOC, the RO continued the evaluations.

The veteran's initial noncompensable evaluation for rhinitis 
indicates that the requirements for a compensable rating have 
not been met.  See 38 C.F.R. § 4.31 (2007) (noting that where 
the schedule does not provide a zero percent rating, a zero 
percent shall be assigned if the requirements for a 
compensable rating are not met); see also 38 C.F.R. § 4.97, 
Diagnostic Code 6522 (assigning 10 percent and 30 percent 
evaluations for rhinitis).  For allergic or vasomotor 
rhinitis, a 10 percent rating is assigned for rhinitis 
without polyps when there is greater than 50 percent 
obstruction of nasal passages on both sides or complete 
obstruction of one side, and a maximum 30 percent evaluation 
is assigned for rhinitis with polyps.  38 C.F.R. § 4.97, 
Diagnostic Code 6522.  

In a December 2003 VA medical record, there was a history of 
allergic rhinitis.  In a February 2004 VA record, the veteran 
reported nasal drainage and intermittent congestion.  The 
examiner noted that an October 2002 sinus computed tomography 
scan of was normal and that July 2003 and December 2003 sinus 
x-rays were normal.  There was a history of an inferior 
turbinate trim in 2000 for obstruction.  Upon examination, 
there appeared to be a polyp on the floor of the left nasal 
cavity, but upon endoscopic view, it was a remnant of the 
inferior turbinate, with anterior portion of the left 
turbinate gone.  The nasal cavity was normal and there were 
no polyps or polypoid disease.  The assessment was allergic 
rhinitis.  At the January 2005 VA sinus, larynx, and pharynx 
examination, the impression was allergic vasomotor rhinitis.  
X-rays showed normal paranasal sinuses.  In summary, the 
evidence of record demonstrates rhinitis without polyps or 
obstruction of nasal passages.  38 C.F.R. § 4.79, Diagnostic 
Code 6522.  Accordingly, an initial compensable evaluation is 
not warranted for rhinitis.

The veteran's current 30 percent evaluation for maxillary 
sinusitis contemplates 3 or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting 4 to 6 weeks) 
antibiotic treatment, or more than 6 non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  38 C.F.R. § 4.97, 
Diagnostic Code 6513.  A maximum 50 percent evaluation is 
assigned for sinusitis following radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  
38 C.F.R. § 4.97, Diagnostic Code 6513.

In a February 2004 VA medical record, the veteran reported 
nasal drainage and intermittent congestion.  In a September 
2004 VA record, the veteran reported cough and drainage for 
the past 2 days.  At the January 2005 VA sinus, larynx, and 
pharynx examination, the veteran reported that he removed 
dried and discolored mucus or pus from his nose.  He also 
reported nasal swelling and midfrontal headaches that he 
treated with ibuprofen or Tylenol.  The veteran reported 
relief upon lying down and using his humidity filter.  He 
reported that these symptoms occurred as often as 3 times per 
month and last 8 to 9 days.  The examiner noted that the 
veteran was taking Flonase and Loratadine.  X-rays showed 
normal paranasal sinuses.  The examiner found that the 
veteran did not have any symptom complex that was a classical 
acute episode of purulent sinusitis, did not receive 
antibiotics for any acute episodes, and did not require 
antibiotics for a prolonged period of time.  The examiner 
also determined that although the veteran reported daily 
headaches and discolored mucus, this was likely from an 
atrophic rhinitis or possibly his pulmonary disease.  The 
examiner based these opinions in part on the recurrent series 
of normal sinus studies without any evidence of acute or 
chronic sinusitis over the past 3 years.  

In a March 2006 VA medical record, the veteran reported 
draining sinuses, sore throat, nasal congestion, frontal 
heaviness, and headaches.  Examination showed nasal mucosae 
congested and mild pharyngeal congestion.  The assessment was 
sinusitis.  In a February 2008 VA record, the veteran 
reported nasal congestion and that he ran out of Claritin.  
Upon examination, the nasal mucosae were congested.  The 
assessment was sinusitis.  In an April 2008 VA record, the 
veteran's problems included sinusitis.  Although the evidence 
of record showed headaches and nasal congestion, the evidence 
does not demonstrate radical surgery, purulent discharge or 
crusting, or repeated surgeries.  38 C.F.R. § 4.97, 
Diagnostic Code 6513.  Accordingly, an increased evaluation 
for sinusitis is not warranted.

With respect to both rhinitis and sinusitis, other 
potentially applicable diagnostic codes have been considered.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  But 
pansinusitis, ethmoid sinusitis, frontal sinusitis, and 
sphenoid sinusitis are all rated identically to maxillary 
sinusitis.  38 C.F.R. § 4.97, Diagnostic Codes 6510, 6511, 
6512, 6514 (2007).  Additionally, the evidence did not 
demonstrate a deviated nasal septum, loss of part of the nose 
or scars, chronic or tuberculous laryngitis, total 
laryngectomy, complete organic aphonia, injuries to the 
pharynx, bacterial rhinitis, or granulomatous rhinitis.  
38 C.F.R. § 4.97, Diagnostic Codes 6502, 6504, 6515, 6516, 
6518, 6519, 6520, 6521, 6523, 6524 (2007).  With respect to 
sinusitis, a 50 percent evaluation is assigned for headaches 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic adaptability.  
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2007).  But no such 
headaches were shown by the evidence of record.  Accordingly, 
neither an initial compensable evaluation for rhinitis nor an 
increased evaluation for sinusitis is warranted under 
alternative diagnostic codes.  

Consideration has also been given to the issue of whether the 
schedular evaluations are inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2007).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  In this regard, the 
schedular evaluations in this case are not inadequate.  
Increased ratings are provided for certain manifestations of 
the service-connected rhinitis and sinusitis but the medical 
evidence reflects that those manifestations are not present 
in this case.  Moreover, there is no evidence of an 
exceptional disability picture.  The veteran has not required 
frequent hospitalization for his sinus disorders.  Marked 
interference of employment has not been shown due to rhinitis 
or sinusitis.  In the absence of any additional factors, the 
RO's failure to consider or to document its consideration of 
this section was not prejudicial to the veteran.

After review of the evidence, there is no evidence of record 
that would warrant a compensable rating for rhinitis or a 
rating in excess of 30 percent for sinusitis at any time 
during the period pertinent to this appeal.  38 U.S.C.A. § 
5110 (West 2002 & Supp. 2007); see also Fenderson, 12 Vet. 
App. at 126; Hart, 21 Vet. App. 505.


ORDER

An initial compensable evaluation for rhinitis is denied.

An increased evaluation for sinusitis is denied.


REMAND

Although substantial development has taken place regarding 
the veteran's claims for entitlement to service connection 
for a psychiatric disorder, to include PTSD, to include as 
secondary to service-connected disabilities and entitlement 
to an effective date prior to August 11, 1999 for a grant of 
TDIU, the evidence of record demonstrates that remand is 
required prior to a Board decision on these issues.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that 
when the medical evidence of record is insufficient, in the 
opinion of the Board, the Board must supplement the record by 
seeking an advisory opinion or ordering a medical 
examination).

On April 1998, the veteran claimed entitlement to service 
connection for a psychiatric disorder, including PTSD, to 
include as secondary to his service-connected disorders.  See 
38 C.F.R. § 3.310 (2007); see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc) (holding that secondary 
service connection requires evidence that shows a current 
disability that was either caused or aggravated by a service-
connected disability).  A February 2002 VA examination was 
obtained regarding whether the veteran's service-connected 
disabilities caused or aggravated his psychiatric disorder.  
But at that time, the veteran's only service-connected 
disability was sinusitis.  Since that time, the following 
disabilities have been service-connected:  arteriosclerotic 
heart disease, keloid, chronic bronchitis/asbestosis, 
nicotine addiction, and erectile dysfunction.  The 
examination, therefore, no longer addresses whether the 
veteran's psychiatric disorder is caused or aggravated by any 
of his service-connected disabilities.

The veteran also claims entitlement to an effective date 
prior to August 11, 1999 for a grant of TDIU.  This issue 
must be remanded because the resolution of the issue of 
service connection for a psychiatric disorder could affect 
the date on which the veteran met the schedular criteria for 
TDIU, and thus, the effective date for the grant of TDIU.  
See 38 C.F.R. § 3.400(o) (2007) (noting that the effective 
date is the later of the date of receipt of claim or the date 
entitlement arose); see also Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (holding that issues are inextricably 
intertwined and must be considered together when a decision 
concerning one could have a significant impact on the other).

Accordingly, the case is remanded for the following action:

1.  The RO must afford the veteran a 
comprehensive examination conducted by a 
psychiatrist to determine the nature and 
etiology of any psychiatric disorder 
found.  All pertinent symptomatology and 
findings must be reported in detail.  All 
indicated tests and studies must be 
performed.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner must 
review all the evidence of record.  After 
a review of the entire evidence of record, 
the examiner must render an opinion as to 
whether the veteran currently has any 
psychiatric disorders.  If a psychiatric 
disorder is found, the examiner must 
provide an opinion as to whether the 
currently diagnosed psychiatric disorder 
is related to active military service.  
The examiner must also provide an opinion 
whether any of the veteran's service-
connected disabilities caused or 
aggravated the psychiatric disorder.  A 
complete rationale for any opinion 
expressed must be included in the 
examination report.  The report prepared 
must be typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims must be readjudicated.  
If the claims remain denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


